Citation Nr: 1024170	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.S., and P.S.




ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from November 2003 to 
November 2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran attended a hearing before the undersigned in 
January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder began in service 
and has been continuous since service.

2.  The Veteran's PTSD is characterized by frequent suicide 
attempts and reckless behavior which render him a persistent 
danger to himself and others.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a bilateral knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).

2.  The criteria for an evaluation of 100 percent, for the 
Veteran's service-connected depression have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection for a bilateral knee 
disability and a 100 percent rating for depression.  Thus, no 
further discussion of the VCAA is required.

Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee 
disorder  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See also Pond v. West, 12 Vet. App. 341, 346 (1999).

No problems with the Veteran's knees were noted on entrance 
into service.  The Veteran reports that he injured his knees 
in service while parachute jumping, but that he did not seek 
treatment for several months thereafter.  In March 2003, 
illiotibial band syndrome (ITBS) was diagnosed.  In May 2004, 
the Veteran injured his left knee.  In June 2004, the Veteran 
was seen for a possible meniscal injury.  In August 2004, the 
Veteran reported left knee pain for four months.  He was 
advised to continue on physical profile.  In September 2005, 
the Veteran complained of right knee pain and swelling.  The 
Veteran was discharged in November 2005 and filed a claim for 
service connection that same month.

At a VA examination in January 2006, the Veteran complained 
of continuing knee pain, including locking, swelling, local 
heat, stiffness, and pain.  Examination revealed limitation 
of motion.  Radiologic examination was normal but the 
examiner wanted to rule out meniscal pathology.

The Veteran was seen at a VA medical center (VAMC) In January 
2006 complaining about his knees.  Bilateral knee pain 
secondary to degenerative joint disease was diagnosed.  This 
diagnosis alone satisfies the requirement for service 
connection.  In March 2006, the Veteran was seen with 
swelling and pain of the left knee.

The Veteran attended a VA examination in June 2006.  He 
complained that his left knee swelled monthly.  MRI showed 
some meniscal deterioration and the Veteran was advised to 
reduce his high impact activities.  The Veteran attended a VA 
examination in February 2009.  He reported having to give up 
a job due to his knee problems.  Right and left knee sprain 
was diagnosed.  

The evidence clearly shows that the Veteran's knee disorder 
began in service and has been continuous since service.  He 
has a current diagnosis of bilateral knee sprains with a 
history of degenerative joint disease.  The Board finds that 
the continual nature of the Veteran's disability more than 
satisfies the requirements for service connection.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a bilateral 
knee disability will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Depression

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where depression causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, DC 9411 (2009).

Where depression results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  Id.

A January 2006 notation indicates a history of two suicide 
attempts.  The Veteran appeared for appointments well dressed 
and cleaned, and was coherent and cooperative.  In March 
2006, the Veteran was seen after cutting his wrist while 
drinking.  The examiner felt the Veteran's drinking binges 
and wrist cutting were suicide-related.  The Veteran reported 
a previous suicide attempt a year or two prior.  He could not 
sleep and had limited interest in socializing.

In April 2006, the Veteran's mother called the VAMC and 
reported that the Veteran had been arrested for a DUI and was 
in jail.  His friends reported that his driving was so 
reckless that it was as if he was trying to harm himself.  
She was worried that she could no longer take care of him.  
The police report shows that the Veteran stated that he felt 
like killing the officer who arrested him.  The Veteran 
stated that he would attempt suicide if released.

The Veteran attended a VA examination in June 2006.  His 
mother was separately interviewed.  She reported that the 
Veteran was depressed and she feared he would kill himself.  
He could not sleep, was hypervigilent, had no friends, and 
had trouble focusing.  The Veteran reported that he felt 
things were pointless, had nightmares, had trouble sleep, was 
hypervigilent, and was angry.  The examiner noted that the 
Veteran was cooperative, appropriate, anxious, depressed, and 
had a good memory.

In May 2008, the Veteran attempted suicide by cutting his 
wrist.  His hand was nearly severed and he was involuntarily 
committed to the hospital.  By the end of May, the Veteran 
was denying suicidal ideation and reporting that he was back 
with his girlfriend.

The Veteran attended a VA examination in February 2009.  The 
Veteran reported feeling excessively fatigued and hopeless 
and that he had trouble staying interested in things.  He was 
appropriate, restless, and his cognitive functioning was 
normal.  He had problems with irritability, sleep, and 
concentration.  He was no longer with his girlfriend.

In January 2010, the Veteran attended a hearing before the 
undersigned.  His mother and father also testified.  His 
mother reported that she feels his mental health goes in 
cycles of good periods followed by bad periods that end in 
suicide.  The Veteran and his parents testified at length 
providing a good overall picture of the difficulties the 
Veteran experiences.  On page 25 of the hearing transcript, 
the Veteran describes a very hard parachute landing which 
rendered him unconscious.  While not within the purview of 
the Board at this juncture, it appears that he may have had a 
traumatic brain injury and his VA examiner and his 
representative should be alerted to this fact.  

The Board finds that the severe nature of the Veteran's 
symptoms warrants a 100 percent evaluation.  The Veteran has 
attempted suicide on numerous occasions, once even nearly 
severing his own hand.  He was arrested for drunk driving 
that his friends described as so reckless that it appeared he 
was trying to harm himself.  That sort of behavior is also 
extremely dangerous to others.  Following the arrest, he said 
he wanted to kill a police officer or himself.  His mother 
reports that he will get better and then things become bad 
again and he tries to kill himself.  The Veteran is clearly a 
persistent danger to himself or others.  A 100 percent 
evaluation is granted.


ORDER

Service connection for a bilateral knee disability is 
granted.

A 100 percent evaluation for depression is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


